 

Exhibit 10.2

 

EXECUTION VERSION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMENDED AND RESTATED GUARANTY

 

 

by

 

 

 

PRIVATE NATIONAL MORTGAGE

ACCEPTANCE COMPANY, LLC, as guarantor

 

 

 

Dated as of April 1, 2020

 

 

 

 

 

 



 



 

 

TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

 

 

1.

Defined Terms


2

2.

Guaranty


2

3.

Right of Set-off


3

4.

Subrogation


3

5.

Amendments, etc. with Respect to the Obligations


3

6.

Guaranty Absolute and Unconditional


4

7.

Reinstatement


5

8.

Payments


5

9.

Event of Default


5

10.

Severability


6

11.

Headings


6

12.

No Waiver; Cumulative Remedies


6

13.

Waivers and Amendments; Successors and Assigns; Governing Law


6

14.

Notices


6

15.

Jurisdiction


6

16.

Integration


7

17.

Acknowledgments


7

 

 

 



-ii-



 

 

AMENDED AND RESTATED GUARANTY

This AMENDED AND RESTATED GUARANTY, dated as of April 1, 2020 (as may be
amended, restated, supplemented or otherwise modified from time to time, this
“Guaranty”) amends and restates that certain guaranty, dated as of December 19,
2016 (the “Original Guaranty”), and is made by Private National Mortgage
Acceptance Company, LLC, a Delaware limited liability company (“Guarantor”), in
favor of Credit Suisse First Boston Mortgage Capital LLC (the “Administrative
Agent”) on behalf of Credit Suisse AG, Cayman Islands Branch (the “Buyer”).

RECITALS

WHEREAS, pursuant to the Master Repurchase Agreement, dated as of December 19,
2016 (as Amended by Amendment No. 1, dated as of February 28, 2018 and Amendment
No. 2, dated as of the date hereof, and as may be further amended, restated,
supplemented or otherwise modified from time to time, the “MSRVF1 Repurchase
Agreement”), among PennyMac Loan Services, LLC (the “Seller”),   Buyer and
Credit Suisse First Boston Mortgage Capital LLC, as administrative agent (the
“Administrative Agent”), Buyer has agreed from time to time to enter into
Transactions with Seller;

WHEREAS, pursuant to the Third Amended and Restated Base Indenture, dated as of
April 1, 2020, among PNMAC GMSR ISSUER TRUST, as issuer (the “Issuer”), the
Seller, as servicer and as administrator, Citibank, N.A., as indenture trustee
(in such capacity, the “Indenture Trustee”), calculation agent, paying agent and
securities intermediary, Administrative Agent, and Pentalpha Surveillance LLC,
as credit manager (together with all schedules and exhibits thereto, as may be
amended, restated, supplemented or otherwise modified from time to time, the
“Base Indenture,”) as supplemented by the Series 2020-SPIADVF1 Indenture
Supplement, dated as of April 1, 2020, by and among the Issuer, the Indenture
Trustee, the Seller and the Administrative Agent (collectively with each other
supplement to the Base Indenture executed and delivered in conjunction with the
issuance of the related Series of Notes, including the schedules and exhibits
thereto, the “Indenture”). The Issuer has issued and delivered the Series
2020-SPIADVF1 Variable Funding Notes (the “SPIADVF1 Notes”) to the Seller;

WHEREAS, pursuant to the Master Repurchase Agreement, dated as of April 1, 2020
(as amended, restated, supplemented or otherwise modified from time to time, the
“SPIADVF1 Repurchase Agreement”), among Seller, Buyer and Administrative Agent,
Buyer has agreed from time to time to enter into Transactions with Seller with
respect to the SPIADVF1 Notes;

WHEREAS, as a condition precedent to entering into the MSRVF1 Repurchase
Agreement, the Guarantor executed and delivered the Original Guaranty;

WHEREAS, as a condition precedent to entering into the SPIADVF1 Repurchase
Agreement, the Guarantor is required to execute and deliver this Guaranty;

WHEREAS, the Guarantor will receive a benefit, either directly or indirectly
from the Seller for entering into this Guaranty; and

 



 



 

 

NOW, THEREFORE, in consideration of the foregoing premises, to induce Buyer to
enter into Transactions under the MSRVF1 Repurchase Agreement and to enter into
the SPIADVF1 Repurchase Agreement and to enter into Transactions thereunder,
Guarantor hereby agrees with Buyer, as follows:

1.         Defined Terms.  (a) Unless otherwise defined herein, terms which are
defined in the MSRVF1 Repurchase Agreement or the SPIADVF1 Repurchase Agreement
and used herein are so used as so defined.

(b)        For purposes of this Guaranty, “Obligations” shall mean all
obligations and liabilities of Seller to Buyer, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, or out of or in connection with the MSRVF1
Repurchase Agreement or the SPIADVF1 Repurchase Agreement, as applicable, and
any other Program Agreements and any other document made, delivered or given in
connection therewith or herewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees and disbursements of counsel to Buyer that are
required to be paid by Seller pursuant to the terms of the Program Agreements
and costs of enforcement of this Guaranty reasonably incurred) or otherwise.

2.         Guaranty.  (a) Guarantor hereby unconditionally and irrevocably
guarantees to Buyer the prompt and complete payment and performance by Seller
when due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations.

(b)        Guarantor further agrees to pay any and all expenses (including,
without limitation, all fees and disbursements of counsel) which may be paid or
incurred by Buyer in enforcing, or obtaining advice of counsel in respect of,
any rights with respect to, or collecting, any or all of the Obligations and/or
enforcing any rights with respect to, or collecting against, Guarantor under
this Guaranty.  This Guaranty shall remain in full force and effect until the
latest of (i) the termination of the MSRVF1 Repurchase Agreement, (ii) the
termination of the SPIADVF1 Repurchase Agreement and (iii) the Obligations are
paid in full, notwithstanding that from time to time prior thereto Seller may be
free from any Obligations.

(c)        No payment or payments made by Seller or any other Person or received
or collected by Buyer from Seller or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application, at any time or from
time to time, in reduction of or in payment of the Obligations shall be deemed
to modify, reduce, release or otherwise affect the liability of Guarantor
hereunder which shall, notwithstanding any such payment or payments, remain
liable for the amount of the outstanding Obligations until the outstanding
Obligations are paid in full.

(d)        Guarantor agrees that whenever, at any time, or from time to time,
Guarantor shall make any payment to Buyer on account of Guarantor’s liability
hereunder, Guarantor will notify Buyer in writing that such payment is made
under this Guaranty for such purpose.





-2-



 

 

3.         Right of Set-off.  Buyer is hereby irrevocably authorized at any time
and from time to time without notice to Guarantor, any such notice being hereby
waived by Guarantor, to set-off and appropriate and apply any and all monies and
other property of Guarantor, deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by Buyer of any
Affiliate thereof to or for the credit or the account of Guarantor, or any part
thereof in such amounts as Buyer may elect, on account of the Obligations and
liabilities of Guarantor hereunder and claims of every nature and description of
Buyer against Guarantor, in any currency, whether arising hereunder, under the
MSRVF1 Repurchase Agreement, under the SPIADVF1 Repurchase Agreement or
otherwise, as Buyer may elect, whether or not Buyer has made any demand for
payment and although such Obligations and liabilities and claims may be
contingent or unmatured.  Buyer shall notify Guarantor promptly of any such
set-off and the application made by Buyer, provided that the failure to give
such notice shall not affect the validity of such set-off and application.  The
rights of Buyer under this paragraph are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which Buyer
may have.

4.         Subrogation.  Notwithstanding any payment or payments made by
Guarantor hereunder or any set-off or application of funds of Guarantor by
Buyer, Guarantor shall not be entitled to be subrogated to any of the rights of
Buyer against Seller or any other guarantor or any collateral security or
guarantee or right of offset held by Buyer for the payment of the Obligations,
nor shall Guarantor seek or be entitled to seek any contribution or
reimbursement from Seller or any other guarantor in respect of payments made by
Guarantor hereunder, until all amounts owing to Buyer by Seller on account of
the Obligations are paid in full and both the MSRVF1 Repurchase Agreement and
the SPIADVF1 Repurchase Agreement are terminated.  If any amount shall be paid
to Guarantor on account of such subrogation rights at any time when all of the
Obligations shall not have been paid in full, such amounts shall be held by
Guarantor for the benefit of Buyer, segregated from other funds of Guarantor,
and shall, forthwith upon receipt by Guarantor, be turned over to Buyer in the
exact form received by Guarantor (duly indorsed by Guarantor to Buyer, if
required), to be applied against the Obligations, whether matured or unmatured,
in such order as Buyer may determine.

5.         Amendments, etc. with Respect to the Obligations.  Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against Guarantor, and without notice to or further assent by Guarantor,
any demand for payment of any of the Obligations made by Buyer may be rescinded
by Buyer, and any of the Obligations continued, and the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by Buyer, and the
MSRVF1 Repurchase Agreement, the SPIADVF1 Repurchase Agreement and the other
Program Agreements and any other document in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, pursuant to
its terms and as Buyer may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by Buyer for the payment
of the Obligations may be sold, exchanged, waived, surrendered or
released.  Buyer shall have no obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for the Obligations or for this
Guaranty or any property subject thereto.  When making any demand hereunder
against Guarantor, Buyer may, but shall be





-3-



 

 

under no obligation to, make a similar demand on Seller and any failure by Buyer
to make any such demand or to collect any payments from Seller or any release of
Seller shall not relieve Guarantor of its obligations or liabilities hereunder,
and shall not impair or affect the rights and remedies, express or implied, or
as a matter of law, of Buyer against Guarantor.  For the purposes hereof
“demand” shall include, but is not limited to, the commencement and continuance
of any legal proceedings.

6.         Guaranty Absolute and Unconditional.  (a) Guarantor waives any and
all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by Buyer upon this Guaranty or
acceptance of this Guaranty; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived in reliance upon this Guaranty; and all dealings
between Seller or Guarantor, on the one hand, and Buyer, on the other, shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guaranty.  Guarantor waives diligence, presentment, protest, demand
for payment and notice of default or nonpayment to or upon Seller or the
Guaranty with respect to the Obligations.  This Guaranty shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(i) the validity or enforceability of the MSRVF1 Repurchase Agreement, the
SPIADVF1 Repurchase Agreement, the other Program Agreements, any of the
Obligations or any collateral security therefor or guarantee or right of offset
with respect thereto at any time or from time to time held by Buyer, (ii) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by Seller
against Buyer, or (iii) any other circumstance whatsoever (with or without
notice to or knowledge of Seller or Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of Seller for the
Obligations, or of Guarantor under this Guaranty, in bankruptcy or in any other
instance.  When pursuing its rights and remedies hereunder against Guarantor,
Buyer may, but shall be under no obligation, to pursue such rights and remedies
that they may have against Seller or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by Buyer to pursue such other rights or remedies or to
collect any payments from Seller or any such other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of Seller or any such other Person or any such collateral
security, guarantee or right of offset, shall not relieve Guarantor of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of Buyer against
Guarantor.  This Guaranty shall remain in full force and effect and be binding
in accordance with and to the extent of its terms upon Guarantor and their
successors and assigns thereof, and shall inure to the benefit of Buyer, and
successors, indorsees, transferees and assigns, until all the Obligations and
the obligations of Guarantor under this Guaranty shall have been satisfied by
payment in full, notwithstanding that from time to time during the term of the
MSRVF1 Repurchase Agreement or the SPIADVF1 Repurchase Agreement Seller may be
free from any Obligations.

(b)        Without limiting the generality of the foregoing, Guarantor hereby
agrees, acknowledges, and represents and warrants to Buyer as follows:

(i)       Guarantor hereby waives any defense arising by reason of, and any and
all right to assert against Buyer any claim or defense based upon, an election
of remedies by Buyer which in any manner impairs, affects, reduces,





-4-



 

 

releases, destroys and/or extinguishes Guarantor’s (x) subrogation rights, (y)
rights to proceed against Seller or any other guarantor for reimbursement or
contribution, and/or (z) any other rights of Guarantor to proceed against
Seller, against any other guarantor, or against any other person or security.

(ii)      Guarantor is presently informed of the financial condition of Seller
and of all other circumstances which diligent inquiry would reveal and which
bear upon the risk of nonpayment of the Obligations.  Guarantor hereby covenants
that it will make its own investigation and will continue to keep itself
informed of Seller’s financial condition, the status of other guarantors, if
any, of all other circumstances which bear upon the risk of nonpayment and that
it will continue to rely upon sources other than Buyer for such information and
will not rely upon Buyer for any such information.  Absent a written request for
such information by Guarantor to Buyer, Guarantor hereby waives its right, if
any, to require Buyer to disclose to Guarantor any information which Buyer may
now or hereafter acquire concerning such condition or circumstances including,
but not limited to, the release of or revocation by any other guarantor.

(iii)     Guarantor has independently reviewed the MSRVF1 Repurchase Agreement,
the SPIADVF1 Repurchase Agreement and related agreements and has made an
independent determination as to the validity and enforceability thereof, and in
executing and delivering this Guaranty to Buyer, Guarantor is not in any manner
relying upon the validity, and/or enforceability, and/or attachment, and/or
perfection of any Liens or security interests of any kind or nature granted by
Seller or any other guarantor to Buyer, now or at any time and from time to time
in the future.

7.         Reinstatement.  This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Seller or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for,
Seller or any substantial part of its property, or otherwise, all as though such
payments had not been made.

8.         Payments.  Guarantor hereby agrees that the Obligations will be paid
to Buyer without set-off or counterclaim in U.S. Dollars.

9.         Event of Default.  If an Event of Default under the MSRVF1 Repurchase
Agreement or the SPIADVF1 Repurchase Agreement shall have occurred and be
continuing, Guarantor agrees that, as between Guarantor and the Buyer, the
Obligations may be declared to be due in accordance with the terms of the MSRVF1
Repurchase Agreement or the SPIADVF1 Repurchase Agreement, as applicable, for
purposes of this Guaranty notwithstanding any stay, injunction or other
prohibition which may prevent, delay or vitiate any such declaration as against
the Seller and that, in the event of any such declaration (or attempted
declaration), such Obligations shall forthwith become due by Guarantor for
purposes of this Guaranty.





-5-



 

 

10.       Severability.  Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.       Headings.  The paragraph headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

12.       No Waiver; Cumulative Remedies.  Buyer shall not by any act (except by
a written instrument pursuant to Section 13 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default or in any breach of any of the
terms and conditions hereof.  No failure to exercise, nor any delay in
exercising, on the part of Buyer, any right, power or privilege hereunder shall
operate as a waiver thereof.  No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.  A waiver by Buyer of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Buyer would otherwise have on any future occasion. 
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any rights or remedies provided by law.

13.       Waivers and Amendments; Successors and Assigns; Governing Law.  None
of the terms or provisions of this Guaranty may be waived, amended, supplemented
or otherwise modified except by a written instrument executed by Guarantor and
Buyer, provided that any provision of this Guaranty may be waived by Buyer in a
letter or agreement executed by Buyer or by facsimile or electronic transmission
from Buyer to the Guarantor.  This Guaranty shall be binding upon the personal
representatives, successors and assigns of Guarantor and shall inure to the
benefit of Buyer and its successors and assigns.

14.       Notices.  Notices delivered in connection with this Guaranty shall be
given in accordance with Section 10.05 of the MSRVF1 Repurchase Agreement or
Section 10.05 of the SPIADVF1 Repurchase Agreement, as applicable.

15.       Governing Law; Jurisdiction; Waivers.

(a)        THIS GUARANTY AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO OR IN CONNECTION WITH THIS GUARANTY, THE RELATIONSHIP OF THE PARTIES
HERETO, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF
THE PARTIES HERETO WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAW PRINCIPLES
THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.





-6-



 

 

(b)        THE GUARANTOR SUBMITS ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS GUARANTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF, TO THE GENERAL JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;

(c)        THE GUARANTOR CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE
BROUGHT IN SUCH COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

(d)        THE GUARANTOR AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR
PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED
MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS
ADDRESS SET FORTH HEREIN OR AT SUCH OTHER ADDRESS OF WHICH EACH OTHER PARTY
HERETO SHALL HAVE BEEN NOTIFIED IN WRITING, EXCEPT THAT WITH RESPECT TO THE
INDENTURE TRUSTEE, CALCULATION AGENT, PAYING AGENT AND SECURITIES INTERMEDIARY,
SERVICE OF PROCESS MAY ONLY BE MADE AS REQUIRED BY APPLICABLE LAW;

(e)        THE GUARANTOR AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO
EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT
THE RIGHT TO SUE IN ANY OTHER JURISDICTION; AND

(f)        THE GUARANTOR WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.

16.       Integration.  This Guaranty represents the agreement of Guarantor with
respect to the subject matter hereof and there are no promises or
representations by Buyer relative to the subject matter hereof not reflected
herein.  This Guaranty may be executed in any number of counterparts, each of
which so executed will be deemed to be an original, but all such counterparts
will together constitute but one and the same instrument.  Delivery of an
executed counterpart of a signature page to this Guaranty by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Guaranty.

17.       Third Party Beneficiaries.  Each of the Secured Parties and the
Administrative Agent shall be a third party beneficiary of this Guaranty and
shall be entitled to enforce the Guarantor’s Obligations hereunder to the same
extent as if it was a signatory hereto.





-7-



 

 

18.       Acknowledgments.  Guarantor hereby acknowledges that:

(a)        Guarantor has been advised by counsel in the negotiation, execution
and delivery of this Guaranty and the other Program Agreements;

(b)        Buyer does not have any fiduciary relationship to Guarantor,
Guarantor does not have any fiduciary relationship to Buyer and the relationship
between Buyer and Guarantor is solely that of surety and creditor;

(c)        no joint venture exists between Buyer and Guarantor or among Buyer,
Seller and Guarantor;

(d)        this Guaranty is “a security agreement or arrangement or other credit
enhancement” that is “related to” and provided “in connection with” the PC
Repurchase Agreement and each Transaction thereunder and is within the meaning
of Sections 101(38A)(A) and 741(7)(A)(xi) of the Bankruptcy Reform Act of 1978,
11 U.S.C. §§ 101 et seq., as amended (the “Bankruptcy Code”) and is, therefore
to the extent of damages in connection with the PC Repurchase Agreement,
measured in accordance with Section 562 of the Bankruptcy Code (i) a “securities
contract” as that term is defined in Section 741(7)(A)(xi) of the Bankruptcy
Code and (ii) a “master netting agreement” as that term is defined in Section
101(38A) of the Bankruptcy Code; and

(e)        Buyer’s right to cause the termination, liquidation or acceleration
of, or to offset or net termination values, payment amounts or other transfer
obligations arising under or in connection with the MSRVF1 Repurchase Agreement,
the SPIADVF1 Repurchase Agreement and this Guaranty is in each case a
contractual right to cause the termination, liquidation or acceleration of, or
to offset or net termination values, payment amounts or other transfer
obligations arising under or in connection with this Guaranty as described in
Sections 362(b)(6), 362(b)(27), 555 and/or 561 of the Bankruptcy Code.

19.       Amendment and Restatement.  The terms and provisions of the Original
Guaranty are hereby amended and restated in their entirety by the terms and
provisions of this Guaranty and shall supersede all provisions of the Original
Guaranty as of the date hereof.  From and after the date hereof, all references
made to the Original Guaranty in any Program Agreement or in any other
instrument or document shall, without more, be deemed to refer to this Guaranty.

[Signature page follows]

 

 



-8-



 

 

IN WITNESS WHEREOF, the undersigned has caused this Amended and Restated
Guaranty to be duly executed and delivered as of the date first above written.

 

 

 

 

 

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC, as Guarantor

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:

Pamela Marsh

 

 

Title:

Senior Managing Director and Treasurer

 





[Signature Page to A&R Guaranty (MSRVF1 MRA & SPIADVF1 MRA)]



 

 

 

 

 

 

 

CONSENTED TO BY:

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Administrative Agent

 

 

 

 

 

 

 

 

By:

/s/ Dominic Obaditch

 

 

Name:

Dominic Obaditch

 

 

Title:

Vice President

 

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Buyer

 

 

 

 

 

 

 

By:

/s/ Dominic Obaditch

 

 

Name:

Dominic Obaditch

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

By:

/s/ Margaret D. Dellafera

 

 

Name:

Margaret D. Dellafera

 

 

Title:

Authorized Signer

 

[Signature Page to A&R Guaranty (MSRVF1 MRA & SPIADVF1 MRA)]

